Per Curiam.,
This is a motion to confirm the report of a referee in a disciplinary proceeding concerning the respondent who was admitted to practice as an attorney and counselor at law in the State of New York on June 22, 1915, by the Appellate Division of the Supreme Court, First Department.
We confirm the report of the referee for the reasons stated therein. Upon the findings of the referee the respondent could not reasonably have expected that more would be paid. •
Furthermore, the respondent neglected to pay over money belonging to his client long after the receivership had been closed and the receiver discharged. If the respondent did not know when the report of the referee was filed what it contained, or when the ■ reference was closed, he was guilty of neglecting the interests of his client.
In addition, it appears that the respondent is guilty of having misrepresented facts to the Surrogate’s Court in seeking to obtain its approval of the compromise settlement.
It follows that the report of the referee should be confirmed and the respondent suspended for one year with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.
Respondent suspended for one year.